Title: To George Washington from Major General Philip Schuyler, 7 November 1775
From: Schuyler, Philip
To: Washington, George



My Dear General
Tyonderoga [N.Y.] November 7th 1775

I had prepared an Answer to your last, which I Received three days ago, but as It was not Copied; and having this Moment received the agreable Intelligence of the reduction of St John’s, I would not withold from your Excellency so Interesting an Account, for a letter which I may hereafter send, I only Inclose Copy’s of General Montgommery’s Letter and of the papers that were Inclosed in It.
Mr Montgommery’s merit is the more, On account of the difficulties he has had to Encounter, what these are the Answer to Your Excellency’s above Alluded to will point out.
I beg leave to Congratulate you on this happy Event which I hope will be followed by the reduction of All Canada, Especially should Colo: Arnold get down to the St Lawrence. Believe me My Dear General that with all those Sentiments which flow from unfeigned Esteem I am Your Excellencys most Obedient & most Humble Servant

Ph: Schuyler

